The opinion of the Court was delivered by
Weston C. J.
By the sixth mode of gaining a settlement under the Statute of 1821, c. 122, § 2, it is provided, that upon the creation of a new town, out of a part of one or more old towns, “ all persons legally settled in the town or towns, of which such new town is so composed, and who shall actually dwell and have their homes within the bounds of such new town, at the time of its incorporation, shall thereby gain legal settlements in such new town.” And it has been decided, that where a part of one existing town is annexed to another, the effect is the same, as to the transfer of settlements, as if a new town had been created out of the two towns. New Portland v. Rumford, 13 Maine R. 299, and the cases there cited.
By the general law, therefore, if Stevens dwelt and had his-home in that part of Dearborn, which was annexed to Belgrade, at the time of the annexation, his legal settlement being before in Dearborn, it was thereby transferred to Belgrade, and not otherwise. He then was, and had been for several years, a town pauper. He had never resided on that part of Dear-born, annexed to Belgrade, until about ten months prior to the annexation, when he was put to live with Jacob Maine, who had his residence on that part of Dearborn so annexed, who had contracted with the town of Dearborn to support him. And we are of opinion, that a temporary residence, under these circumstances, did not establish his home in that part of the town. The effect of an opposite construction would be to transfer all the paupers of Dearborn to Belgrade, if Maine’s had been appointed as their temporary residence. A different result is not deducible from the special act of 1839, c. 553, which provided for the annexations, “ the inhabitants having a legal settlement ” in that part of Dearborn, must be understood to mean such as dwelt, and had their home there at the time.
*391With regard to Timothy Staples and family, he had left that part of the town, at the passage of the act, and was therefore not transferred in virtue of its provisions. His settlement was in Dearborn. He had removed from there, at the time of the annexation ; but his former home was in that part of Dearborn, annexed by that act to Belgrade. His case then falls under another clause of the sixth mode, before referred to, which provides that a person so circumstanced, “ shall have his legal settlement in that town, wherein his former dwellingplace or home shall happen to fall upon such division.” The settlement of Staples then, and of his family derivatively from him, was transferred to Belgrade, and there remains, unless he subsequently acquired a settlement in Smithfield.
It appears that in September, 1839, the family of Staples moved into the part of Dearborn, now Smithfield, he himself having gone the April before to Massachusetts. Two months after their removal, the family became chargeable to Dearborn, and Staples himself joined them the following April, somewhat more than a month after the incorporation of Smithfield. By the act of incorporation, which passed Feb. 29, 1840, Special Acts of 1840, c. 27, a part of Dearborn, “ with the inhabitants having a legal settlement thereon,” with parts of other towns, and East Pond plantation, were incorporated into a town, by the name of Smithfield. Staples had at that time never resided in that part of Dearborn. His family had gone there, but whether with his privity or assent, does not appear. They went destitute; becoming in a short time actually chargeable to the town. Fie joined them the April following the incorporation ; but it is not stated that he conceived the intention of doing so at an earlier period. He found them paupers, and he has become chargeable himself. Upon these facts, we cannot regard it as proved, that he was, at the time of the incorporation, an inhabitant of that part of Dearborn, having his legal settlement there. He had then in truth no settlement in Dearborn, his settlement having been legally transferred to Belgrade, before the removal of his family.
Upon the facts agreed, the defendants are liable for the support of Staples and his family, but not of Stevens.